DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9, 12-17, 19-21 and 23-26 are allowable. The restriction requirement between Species 1-14, as set forth in the Office action mailed on April 12, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 12, 2022 is partially withdrawn.  Claims 10, 11, 18 and 22, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an email from Wu-Song Huang on September 5, 2022.
The application has been amended as follows: 
Rejoin claims 10, 11, 18 and 22.
Cancel claims 27-30.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-26 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claims 1, 15, and 24 such as “a source element including a conductive plate”(claim 1)… “a mold structure including a first surface and a second surface opposite to each other, the mold structure including a plurality of mold insulation films and a plurality of gate electrodes alternately stacked from the first surface toward the second surface; a first conductive plate extending along the first surface of the mold structure, and formed on the first surface of the mold structure; a first barrier conductive film extending along the first surface of the mold structure, and interposed between the mold structure and the first conductive plate; a channel hole extending from the second surface toward the first surface and penetrating the mold structure; a first impurity pattern being in contact with the first barrier conductive film, and formed in the channel hole; a semiconductor pattern extending from the first impurity pattern toward the second surface of the mold structure, and formed in the channel hole; and a bit line connected to the semiconductor pattern, and formed on the second surface of the mold structure” (claim 15)… “a mold structure including a first surface and a second surface opposite to each other, the mold structure including a plurality of gate electrodes stacked sequentially from the first surface toward the second surface; a source structure extending along the first surface of the mold structure, and formed on the first surface of the mold structure; a channel hole extending from the second surface toward the first surface, and penetrating the mold structure; an impurity pattern connected to the source structure, and formed in the channel hole; a semiconductor pattern extending from the impurity pattern toward the second surface of the mold structure, and formed in the channel hole; a bit line connected to the semiconductor pattern, and formed on the second surface of the mold structure; a first inter-wiring insulation film which covers the bit line, and is formed on the second surface of the mold structure; a substrate facing the second surface of the mold structure; a peripheral circuit element formed on the substrate; and a second inter-wiring insulation film which covers the peripheral circuit element, and is interposed between the substrate and the first inter-wiring insulation film”(claim 24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 1, 2022